UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6866



THOMAS ANDREW SCOTT,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of Department of
Corrections; VIRGINIA PAROLE BOARD,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-416-AM)


Submitted:   May 19, 2000                  Decided:   June 21, 2000


Before MURNAGHAN and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Andrew Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Andrew Scott seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.   See Scott v. Angelone, No.

CA-99-416-AM (E.D. Va. May 28, 1999).     We conclude the one year

limitations period of 28 U.S.C.A. § 2244(d) (West Supp. 2000)

lapsed before Scott’s May 12, 1998 filing for state post-conviction

relief; therefore, no portion of the limitations period was tolled.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2